          Case 1:19-cr-00686-CM Document 44 Filed 12/04/20 Page 1 of 1




UNlf~D STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------ ------------X
UNITED STATES OF AMERICA                   19 CR 686-1

                                           ORDER
     -against-

Brandon Seegers
           Defendant.

------------------------------------X
     Colleen McMahon , Uni Led SLaLeS Distrjcc Judge :

      ORDERED that t.he defendant ' s bail be modified to include Lravel
 to Lhe District of New Jersey .

      Daled : New York , New York
              December 4 , 2020




                                             . (Ii
                                       Colleen McManon    l/
                                       United St.at.es District Judge




                                                USDCSDNY
                                                DOCUMENT
                                                ELECTRONICALLY FILED
                                                DOC#:         -:;-/-;,(
                                                ~Al'E F~ED:   /fiif 20
                                                                    __    _,
